   Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 1 of 13 PageID #: 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )           No. 4:20-CV-1831 SRW
                                                   )
ERDCC, et al.,                                     )
                                                   )
                                                   )
                Defendants.                        )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint filed by Joseph Michael

Devon Engel (registration no. 1069055), an inmate at Missouri Eastern Correctional Center

(“MECC”). For the reasons explained below, plaintiff will be given leave to proceed in forma

pauperis, and this action will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.
   Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 2 of 13 PageID #: 5




        Although plaintiff did not file a separate motion for leave to proceed in forma pauperis,

plaintiff states in the body of his complaint that he seeks “[a]pplication to proceed in District Court

without prepaying fees and costs” because he only “get[s] $5.00 Dollars a month.” ECF No. 1 at

1. Liberally construed, plaintiff can be understood to ask the Court to grant him leave to commence

this action without prepayment of the required filing fee.

        Plaintiff did not file a certified inmate account statement, however, the Court notes plaintiff

filed a statement for the relevant period in another case he had pending in the Eastern District of

Missouri: see docket entry at ECF No. 11 filed on January 8, 2021, in Engel v. Corizon, et al.,

4:20-CV-1695 NAB (E.D. Mo.). As such, the Court will reference that account statement to

calculate plaintiff’s initial partial filing fee here.

        A review of plaintiff’s account statement in the Engel v. Corizon, et al. case indicates an

average monthly deposit of $28.11 and an average monthly balance of $0.04. The Court therefore

finds plaintiff has insufficient funds to pay the entire filing fee. Accordingly, the Court will assess

an initial partial filing fee of $5.62, which is 20 percent of plaintiff’s average monthly deposit.

                                           28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when



                                                         2
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 3 of 13 PageID #: 6




the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.




                                                   3
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 4 of 13 PageID #: 7




                                           The Complaint

        Plaintiff, who identifies himself as a sovereign citizen, is a self-represented litigant

currently incarcerated at MECC in Pacific, Missouri. At the time this case was filed, however,

plaintiff was an inmate at the Eastern Reception, Diagnostic and Correctional Center (“ERDCC”)

in Bonne Terre, Missouri. The instant complaint is one of more than one hundred and thirty (130)

civil rights actions that plaintiff has recently filed in this Court pursuant to 42 U.S.C. § 1983.

        Plaintiff’s complaint is handwritten on two pages of notebook paper. He brings this action

against thirty defendants, most of whom are identified by a job title only: CO1; CO2; Sergeant.;

Lieutenant; Corporal; Captain; Major; CCA; Caseworker; IPO ERDCC Supervisor; IPO ERDCC;

P&P Director; P&P Assist Director; MODOC; ERDCC; Warden; Assist Warden; Superintendent;

Director; Assist Director; Union Assist Director; Lt. Governor; Governor; Senator MO; House

Rep MO; Assist Rep General; Att. General; Chaplin; Religious Services; and Director of Religious

Services. He sues defendants in their official and individual capacities.

        Plaintiff alleges his claims in their entirety as follows:

        This is in regards to since [sic] 7-13-20 – I have been denied my religious martial
        [sic] for Astru/Odinism/Catholicism. [I]t is getting very old. I’m a sourvin [sic]
        civisn [sic].

ECF No. 1 at 2. The Court assumes plaintiff intended to write “religious materials” instead of

“religious martial.” Plaintiff provides no additional facts.

        Plaintiff describes his injuries as “1st Admentments [sic], Civil Liberty[] Rights, Prisoner

Rights, Medical, [and] Mental.” Id. at 1. For relief, plaintiff lists all thirty defendants and requests

a separate, arbitrary amount from each individual or entity spanning from “1 Trillion” to “400

Trillion” dollars. Id. at 2. For example, plaintiff seeks “80 Trillion” from the Governor, “24

Trillion” from an unnamed caseworker, “45 Trillion” from the Warden, and “300 Trillion” from



                                                   4
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 5 of 13 PageID #: 8




Religious Services. Id. Plaintiff also seeks “10,000 stocks” in various metals and corporations,

such as gold, silver, lead, zinc, Mastercard, Amtrak, and Wal-Mart. Id. Plaintiff concludes his

complaint with an assertion of how he intends to spend the money: “I want to open big department

store for smoke shop, flashlights, vap[e] shops, all-in-one liquor store[.]” Id.

                                             Discussion

       Having carefully reviewed the complaint, the Court concludes that plaintiff’s claims

against defendants must be dismissed. See 28 U.S.C. § 191(e)(2)(B).

       A. ERDCC and the Missouri Department of Corrections

       The Missouri Department of Corrections is a department of the State of Missouri, and the

ERDCC is a state correctional facility. Thus, the claims against these defendants are treated the

same as claims against the State of Missouri itself. These claims fail for two reasons. First, the

State of Missouri is not a “person” for purposes of 42 U.S.C. § 1983. Second, the State of Missouri

is protected by the doctrine of sovereign immunity.

               i. State is Not a 42 U.S.C. § 1983 “Person”

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008); see also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989); see also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (asserting that a “State

is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(explaining that “a state is not a person for purposes of a claim for money damages under § 1983”).

Here, as noted above, plaintiff has sued both the Missouri Department of Corrections and the



                                                  5
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 6 of 13 PageID #: 9




ERDCC. These claims are treated as being made against the State of Missouri. However, a state is

not a “person” for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what plaintiff

is seeking. Because plaintiff is missing an essential element of a § 1983 action, the claims against

the Missouri Department of Corrections and the ERDCC must be dismissed.

               ii. Sovereign Immunity

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63

(1974); see also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court”); Dover

Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh Amendment

bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing Cmty. Coll., 72

F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in which the State

or one of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment”). The Eleventh Amendment bars suit against a state or its agencies for any kind of

relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th Cir.

2007) (stating that district court erred in allowing the plaintiff to proceed against state university

for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 62, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives



                                                  6
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 7 of 13 PageID #: 10




its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe. . . that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The second

exception is also inapplicable because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect

and providing exceptions).

       In this case, plaintiff has named the Missouri Department of Corrections and the ERDCC

as defendants. As noted above, however, the Eleventh Amendment bars suit against a state or its

agencies for both monetary and injunctive relief. Furthermore, no exceptions to sovereign

immunity are present in this case. Therefore, plaintiff’s claims against the Missouri Department of

Corrections and the ERDCC must be dismissed.

       B. Claims Against CO1, CO2, Sergeant, Lieutenant, Corporal, Captain, Major, CCA,
       Caseworker, IPO ERDCC Supervisor, IPO ERDCC, P&P Director, P&P Assist
       Director, Warden, Assistant Warden, Superintendent, Director, Assistant Director,
       Union Assistant Director, Lieutenant Governor, Governor, Senator; House
       Representative; Assistant Representative General; Attorney General, Chaplin,
       Religious Services, and Director of Religious Services.




                                                7
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 8 of 13 PageID #: 11




                i. Official Capacity Claims

        In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); see also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against a sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”); and

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

        In this case, the individual defendants, identified only by their job titles, all appear to be

employees of the State of Missouri. As such, the official capacity claims against them are actually

claims against the state itself, which is defendants’ employer. However, as noted above, plaintiff

cannot bring a claim for damages against the State of Missouri under 42 U.S.C. § 1983 because

the state is not a “person.” See Will, 491 U.S. at 71 (asserting that “neither a State nor its officials

acting in their official capacity are ‘persons’ under § 1983”). Furthermore, “[a] claim for damages

against a state employee in his official capacity is barred under the Eleventh Amendment.” See

Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999). For these reasons, plaintiff’s

official capacity claims must be dismissed.

                ii. Individual Capacity Claims

        Liability in a § 1983 case is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir.




                                                     8
  Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 9 of 13 PageID #: 12




2017). In other words, “[g]overnment officials are personally liable only for their own

misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). As such, § 1983 liability

“requires a causal link to, and direct responsibility for, the deprivation of rights.” See Mayorga v.

Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990)); see also Kohl v. Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing the

plaintiff’s excessive bail claims because none of the defendants set the plaintiff’s bail, and

therefore, “there can be no causal connection between any action on the part of the defendants and

any alleged deprivation” of plaintiff’s rights). To that end, a plaintiff must allege facts connecting

the defendant to the challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).

       Here, plaintiff has failed to establish that any of the thirty unnamed individuals he has listed

as defendants did anything to violate his constitutional rights. Indeed, the only information he has

provided regarding each defendant is the specific amount of money he wants from them. Simply

listing a person as a defendant is not enough to assert their responsibility. See Allen v. Purkett, 5

F.3d 1151, 1153 (8th Cir. 1993) (agreeing with district court dismissal of two defendants who were

named as defendants in the complaint, but who had no factual allegations made against them).

Rather, as noted above, plaintiff must show each defendant’s personal responsibility by

demonstrating a causal connection between their actions and the deprivation of one of plaintiff’s

constitutional rights. He has failed to do this. Plaintiff does not identify any particular person or

persons who burdened his ability to practice his religion. Plaintiff has neither stated who he asked

for the religious material, nor has he identified any particular person or persons who denied him

the requests. For these reasons, plaintiff’s individual capacity claims must be dismissed.

       C. First Amendment Claim

       Plaintiff’s complaint is also subject to dismissal because he fails to state a claim under the

First Amendment. The First Amendment to the United States Constitution provides, in relevant

                                                  9
 Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 10 of 13 PageID #: 13




part, that “Congress shall make no law respecting an establishment of religion, or prohibiting the

free exercise thereof[.]” U.S. Const. amend. I. Pursuant to the Free Exercise Clause, an individual

has the right to believe and profess whatever religious doctrine he or she desires. In re Kemp, 894

F.3d 900, 907 (8th Cir. 2018). Moreover, the government may not compel religious belief, punish

the expression of religious doctrines, impose special disabilities based on religious views or

religious status, or lend its power to a particular side in controversies over religious authority or

dogma. Id.

       Under the Free Exercise Clause of the First Amendment, a plaintiff must first raise a

question of fact regarding whether the prison has placed a substantial burden on the ability to

practice his or her religion. Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008). See

also Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997) (stating that “[a]s an initial matter, a person

claiming that a governmental policy or action violates his right to exercise his religion freely must

establish that the action substantially burdens his sincerely held religious belief”). “To constitute

a substantial burden, the government policy or actions must significantly inhibit or constrain

conduct or expression that manifests some central tenet of a person’s individual religious beliefs;

must meaningfully curtail a person’s ability to express adherence to his or her faith; or must deny

a person reasonable opportunities to engage in those activities that are fundamental to a person’s

religion.” Murphy v. Missouri Dep't of Corrs., 372 F.3d 979, 988 (8th Cir. 2004).

       Here, plaintiff alleges he is part of the “Astru/Odinism/Catholicism” religion and has been

denied religious materials. This allegation is insufficient to show that plaintiff has been

substantially burdened in practicing a sincerely held religious belief. His complaint fails to identify

the specific religious materials he was allegedly denied, how the lack of materials curtailed his

ability to express adherence to his faith; or why such materials are necessary for him to practice

his religion. Rather than supporting the proposition that his First Amendment right to exercise his

                                                  10
 Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 11 of 13 PageID #: 14




religion has been violated, plaintiff relies on conclusory pleading that the Court is not required to

accept as true. See Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002) (“While the

court must accept allegations of fact as true . . . the court is free to ignore legal conclusions,

unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in the form

of factual allegations”). Iqbal, 556 U.S. at 678; Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017)

(“Courts are not bound to accept as true a legal conclusion couched as a factual allegation, and

factual allegations must be enough to raise a right to relief above the speculative level”). Even self-

represented plaintiffs are required to allege facts in support of their claims, and the Court will not

assume facts that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

Therefore, plaintiff’s claim arising under the Free Exercise Clause must be dismissed.

        D. Malicious Prosecution

        Finally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has filed over one hundred

and thirty (130) other complaints in this Court alleging that his civil rights have been violated by

these defendants and other state and local entities and officials. Plaintiff submits the pleadings in

bulk, and he specifies that he intends each set of pleadings to be docketed as an individual civil

action. The nature of those pleadings and plaintiff’s claims for damages are roughly the same as

those in the instant action. It therefore appears that this action is part of an attempt to harass these

defendants and others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a

cognizable right. See Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d

1290 (8th Cir. 1988) (noting that an action is malicious when it is a part of a longstanding pattern

of abusive and repetitious lawsuits). This action is subject to dismissal for this reason, as well.

                                                  11
 Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 12 of 13 PageID #: 15




       Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Having considered plaintiff’s abusive litigation practices and the manner in which he

prepared the instant complaint and other civil complaints, the Court concludes that it would be

futile to permit plaintiff leave to file an amended complaint in this action. The Court will therefore

dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       E. Motion to Appoint Counsel

       In the body of the complaint, plaintiff appears to seek the appointment of counsel. ECF

No. 1 at 1. The motion will be denied as moot as this action is being dismissed without prejudice.

See 28 U.S.C. § 1915(e)(2)(B).



                                                 12
 Case: 4:20-cv-01831-SRW Doc. #: 3 Filed: 02/23/21 Page: 13 of 13 PageID #: 16




       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 1) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $5.62

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that the plaintiff’s request for appointment of counsel is

DENIED as moot.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       Dated this 23rd day of February, 2021.




                                                  E. RICHARD WEBBER
                                                  UNITED STATES DISTRICT JUDGE




                                                 13
